                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA

 PROTÉGÉ BIOMEDICAL, LLC,                              Civ. No. 18-3227 (JRT/HB)

                                  Plaintiff,

 v.                                                MEMORANDUM OPINION AND
                                                          ORDER
 Z-MEDICA, LLC,


                                 Defendant.


       Kristine M. Boylan, O. Joseph Balthazor, Jr., and Matthew R. Brodin,
       BRIGGS & MORGAN, PA, 80 South Eighth Street, Suite 2200,
       Minneapolis, MN 55402, for plaintiff.

       Rachel Ann Kitze Collins and Charles N. Nauen, LOCKRIDGE
       GRINDAL NAUEN PLLP, 100 Washington Avenue South, Suite 2200,
       Minneapolis, MN 55401, Philip O’Beirne and Michael Petrino, STEIN,
       MITCHELL, BEATO & MISSNER LLP, 901 Fifteenth Street Northwest,
       Suite 700, Washington, DC, 20005, for defendant.


       This action arises out of patent and trade secret disputes between Plaintiff Protégé

Biomedical, LLC (“Protégé”) and Defendant Z-Medica, LLC (“Z-Medica”). Both Protégé

and Z-Medica create hemostatic, or blood-clotting, products. In an effort to sell the

company, Protégé engaged in an acquisition discussion with Z-Medica. Protégé alleges

that it shared trade secret information with Z-Medica during that discussion and that Z-

Medica wrongfully incorporated the trade secret information into its own patent. Protégé

also alleges that, by using the trade secret information, Z-Medica breached a non-disclosure

agreement.

                                               1
       Protégé brings the following claims against Z-Medica: (I) Breach of Non-Disclosure

Agreement; (II) Violation of the Federal Defend Trade Secrets Act of 2016 (“FDTSA”),

18 U.S.C. § 1836; (III) Violation of the Minnesota Uniform Trade Secrets Act

(“MUTSA”), Minn. Stat. § 325C.01; (IV) Unjust Enrichment; (V) Tortious Interference;

(VI) Declaratory Judgment of Non-Infringement; and (VII) Declaratory Judgment of

Invalidity of Z-Medica’s Patents. Before the Court now is Z-Medica’s Motion to Dismiss

for Lack of Personal Jurisdiction and Failure to State a Claim.

       Because Protégé has made a prima facie showing that Z-Medica is subject to

personal jurisdiction in Minnesota, the Court will deny Z-Medica’s Motion to Dismiss for

Lack of Personal Jurisdiction. Because Protégé has not alleged sufficient facts to show

that Z-Medica contracted with Protégé, the Court will dismiss Count I without prejudice.

Because Protégé’s claims of tortious interference and unjust enrichment are barred, the

Court will dismiss Counts IV and V with prejudice. Because Protégé has alleged sufficient

facts to support its claims of trade secret violations and non-infringement, the Court will

deny Z-Medica’s Motion to Dismiss with respect to Counts II, III, and VI. Finally, because

Protégé has stated a claim as to the invalidity of one patent, but has not stated a claim with

respect to others, the Court will dismiss Count VII in part and without prejudice.

                                     BACKGROUND

       Protégé is a Minnesota company that was founded in 2011 by Michael and Susan

Wuollet. (1st Am. Compl. (“FAC”) ¶¶ 4, 9, Jan. 25, 2019, Docket No. 52.) Protégé

specializes in researching, inventing, and developing hemostatic, or blood-clotting,


                                              2
products. (Id. ¶¶ 10, 13.) Its products are available for sale in the animal market and have

recently been cleared by the Food and Drug Administration for sale in the human market.

(Id. ¶ 12.) Protégé keeps certain information collected in its research and development

work as trade secrets. (Id. ¶ 13.)

       Z-Medica is a Delaware LLC with its principal place of business in Connecticut.

(Id. ¶ 5.) Z-Medica manufactures “QuikClot” products, which accelerate blood clotting in

humans. (Decl. of Dina Dubey (“Dubey Decl.”) ¶ 4, Feb. 7, 2019, Docket No. 62.) Z-

Medica sells its products throughout the U.S. and internationally, with less than 1% of

revenue coming from sales in Minnesota. (Id. ¶ 6-7.) Z-Medica employs 121 people

throughout the U.S., with approximately half reporting to its Connecticut office. (Id. ¶ 9.)

Two employees work from home offices in Minnesota as sales representatives. (Id. ¶ 10.)

Z-Medica sells its products in Minnesota, but does not have an office in the state and is not

licensed to do business here. (FAC ¶ 7; Dubey Decl. ¶¶ 9, 11, 14.)

II.    Investment Discussions and Non-Disclosure Agreement

       In December 2017, Protégé hired Duff & Phelps, a financial advising firm, to assist

in its efforts to sell the company. (FAC ¶ 15.) Duff & Phelps reached out to Doug

Schillinger, a Managing Director at Z-Medica’s minority owner DW Healthcare Partners

(“DWHP”), a private equity investment firm, to initiate a discussion about Z-Medica

acquiring Protégé. (Id. ¶ 16; Dubey Decl. ¶ 17-18.) Schillinger was also a member of Z-

Medica’s Board of Directors at the time. (FAC ¶ 16.) Protégé alleges that both it and Duff

& Phelps understood Schillinger to be an agent of Z-Medica when Duff & Phelps reached


                                             3
out to him. (FAC ¶ 17.) Duff & Phelps also sent two emails directly to Z-Medica prior to

the acquisition discussions. (Dubey Decl. ¶ 19.)

       On January 23, 2018, Schillinger and Protégé signed a non-disclosure agreement

(“the NDA”). (FAC ¶ 18; Decl. of Adam Stormoen (“Stormoen Decl.”) ¶ 4, Ex. 1 (“NDA”)

at 5, Dec. 12, 2018, Docket No. 26-1.) The NDA was created by Duff & Phelps and is

titled “Project Falcon,” which was Duff & Phelps’s internal reference to Protégé.

(Stormoen Decl. ¶ 4; NDA at 1.) The body of the NDA does not identify either Z-Medica

or DWHP, instead stating, “[t]he [BLANK] (“Buyer”) is interested in obtaining

information about [Protégé] in order to study the feasibility of Buyer’s purchase of

[Protégé].” (NDA at 1.) It prohibits “the Buyer” from using Protégé’s “Confidential

Information . . . for any purpose whatsoever other than for the purpose of studying the

feasibility of a purchase of [Protégé] by Buyer.” (Id.) The NDA excludes from the

definition of “Confidential Information” any information in the public domain at the time

of the NDA’s execution; information which becomes public after execution; and

information independently developed by “the Buyer” without use of Protégé’s Confidential

Information. (Id. at 2-3.)

       Below his signature on the NDA, Schillinger listed his company as DWHP and his

title as Managing Director. (Id. at 5.) Nonetheless, Protégé alleges that Schillinger “held

himself out as having authority to sign an NDA on behalf of Z-Medica” and that it entered

discussions with Z-Medica because it understood that Z-Medica was bound by the NDA

as “the Buyer.” (FAC ¶¶ 19, 24.) Protégé also alleges that, prior to any direct discussions

with Z-Medica, Schillinger made Z-Medica employees aware of the NDA. (Id. ¶ 21.)

                                            4
       On February 9, 2018, Protégé attended a conference call with Schillinger,

representatives from Duff & Phelps, and two directors from Z-Medica. (FAC ¶ 29; Dubey

Decl. ¶ 20.) Protégé alleges that it prefaced the discussion with the statement, “[s]ince

we’re all under an NDA,” and that no one from Z-Medica denied being subject to the NDA.

(FAC ¶ 29.) During the call, Protégé shared confidential and trade secret information.

(FAC ¶ 30.) This information included “a unique combination of: (1) Protégé’s technical

information; (2) Protégé’s know-how information; (3) Protégé’s strategy in obtaining its

patent, and (4) Protégé’s marketing strategy,” (collectively, “Trade Secret Information”).

(Id.) Protégé alleges that Z-Medica was unaware of the Trade Secret Information prior to

the call. (Id. ¶ 32.)

       Following the February 9 call, Dina Dubey, Z-Medica’s Chief Operating Officer,

and Jessica Gould, Z-Medica’s then-Director of Corporate Development, emailed Duff &

Phelps to coordinate Protégé’s attendance at a previously scheduled testing session in

Boston, where Z-Medica was planning to test products from several companies. (Dubey

Decl. ¶¶ 1, 20-21, 23.) Susan and Michael Wuollett attended that testing session with

Dubey and Gould on April 17. (Id. ¶ 24.) Afterward, Susan Wuollett exchanged thank

you emails with Dubey and Gould. (Id. ¶ 25.) On May 5, 2018, Z-Medica emailed Duff

& Phelps to state that Protégé’s product did not meet Z-Medica’s standards. (Id. ¶ 27.)

III.   The Patent

       Both Protégé and Z-Medica use materials known as aluminum silicates in their

products. (See FAC ¶¶ 62, 97-98.) Aluminum silicates may be hydrated or non-hydrated.


                                            5
(See id.) Hydrated aluminum silicates include materials known as clay, Kaolin, and

Kaolinite. (FAC ¶¶ 98, 101.) Z-Medica uses hydrated aluminum silicates in its inventions,

while Protégé does not. (FAC ¶¶ 101-02.)

       On April 10, 2018, Z-Medica filed a continuation patent application (the

“Continuation Application”) for its “Clay-Based Hemostatic Agents.” (FAC ¶ 34; Decl.

of Charles Nauen ¶ 2, Ex. 1 (“Continuation App.”) at 2, Feb. 7, 2019, Docket No. 61-1.)

Z-Medica applied for a continuation of application No. 15/841,843, which itself was a

continuation of other Z-Medica patent applications dating back to 2006. (Continuation

App. at 2.) Protégé alleges that Z-Medica relied on and incorporated Trade Secret

Information it obtained during the February 9 conference call in the Continuation

Application to “expand the scope of [its] patented subject matter.” (FAC ¶¶ 34-36.)

       Protégé does not specify where its Trade Secret Information appears in the

Continuation Application or how its use expands Z-Medica’s patent portfolio. Both the

Continuation Application and an earlier application dated November 29, 2007, describe the

use of hydrated aluminum silicates in Z-Medica’s inventions. (Continuation App. at 10,

15.) Likewise, both applications state that, while “[t]he hemostatic agents generally

include clay materials,” “[t]he present invention is not limited to clay,” and reference other

hemostatic materials that are within the inventions’ scope. (Id. at 10, 25.)

       The Continuation Application was approved on October 2, 2018, and became the

“‘106 Patent.” (FAC ¶¶ 42-43 & Ex. A, Docket No. 52-1.) The ‘106 Patent describes the

use of both hydrated aluminum silicates, such as kaolin, and unspecified aluminum

silicates. (See ‘106 Patent at 20.)

                                              6
       In September 2018, the Food and Drug Administration cleared Protégé’s gauze

product for use in the human market, and Protégé made plans to market the product. (FAC

¶ 41.) However, following approval of the Continuation Application, on October 10,

Protégé received a letter (the “Letter”) from Z-Medica warning Protégé that if it marketed

its gauze product, it would risk patent infringement allegations from Z-Medica. (Id. ¶ 43

& Ex. 2 (“Letter”) at 1, Jan. 25, 2019, Docket No. 52-2.) Specifically, the Letter warned

that Protégé’s product would infringe on Claims 1 and 11 of the ‘106 Patent and possibly

on other Z-Medica patents. (Letter at 1; FAC ¶ 43.)

       Protégé alleges that its product is ready to ship and that it has “multiple imminent

business deals that would deliver its product to the human market in 2019.” (FAC ¶¶ 45-

46.) Protégé also alleges that companies have decided not to do business with Protégé

because of Z-Medica’s statements about patent infringement. (Id. ¶ 48.)

IV.    Procedural History

       Protégé brought this action against Z-Medica on January 25, 2019, alleging seven

Counts: (I) Breach of NDA; (II) Violation of the FDTSA, 18 U.S.C. § 1836; (III) Violation

of the MUTSA, Minn. Stat. § 325C.01 et seq.; (IV) Unjust Enrichment; (V) Tortious

Interference; (VI) Declaratory Judgment of Non-Infringement; and (VII) Declaratory

Judgment of Invalidity of Z-Medica’s Patents. (FAC ¶¶ 50-108.) On February 7, 2019, Z-

Medica moved to dismiss the Amended Complaint for lack personal jurisdiction pursuant

to Rule 12(b)(2) and for failure to state a claim pursuant to Rule 12(b)(6). (Mot. to Dismiss,

Feb. 7, 2019, Docket No. 57.)


                                              7
                                       DISCUSSION

I.        Personal Jurisdiction

     A.      Standard of Review

          “Federal Circuit law applies to the jurisdictional analysis for a claim of patent

infringement.” WhatRU Holding, LLC v. Bouncing Angels, Inc., 2014 WL 641517, at *2

(D. Minn. Feb. 19, 2014) (citing 3D Sys. V. Aarotech Labs., Inc., 160 F.3d 1373, 1377

(Fed. Cir. 1998)). “When the action includes non-patent claims that go ‘hand-in-hand’

with the patent infringement claim, Federal Circuit law also applies to the non-patent

claims.” Id. (quoting Amana Refrigeration, Inc. v. Quadlux, Inc., 172 F.3d 852, 856-57

(Fed. Cir. 1999)). Because Protégé’s patent claims arise out of the same set of facts and

are “intimately involved” with its non-patent claims, the Court will apply Federal Circuit

law in deciding jurisdictional questions. Id.

          “Because the parties have not conducted discovery, [Protégé] need[] only to make

a prima facie showing that [Z-Medica was] subject to personal jurisdiction” in Minnesota.

Silent Drive, Inc. v. Strong Industries, Inc., 326 F.3d 1194, 1201 (Fed. Cir. 2003) (internal

quotation marks omitted). For purposes of a prima facie showing, the Court must view

“the pleadings and affidavits . . . in the light most favorable to the plaintiff.” Id. (internal

quotation marks omitted).

     B.      Analysis

          The Court may exercise personal jurisdiction over Z-Medica if: (1) Minnesota’s

long-arm statute is satisfied; and (2) exercis[ing] jurisdiction satisfies the requirements of


                                                8
due process. Silent Drive, 326 F.3d at 1200-01. “Because Minnesota’s long-arm statute,

Minn. Stat. § 543.19, reaches as far as the Constitution allows, the Court need only consider

whether exercising personal jurisdiction over [Z-Medica] is consistent with due process.”

Pope v. Elabo GmbH, 588 F. Supp. 2d 1008, 1014 (8th Cir. 2008) (citing Valspar Corp. v.

Lukken Color Corp., 495 N.W.2d 408, 410-11 (Minn. 1992)).

       Due process requires that a defendant has “purposefully established ‘minimum

contacts’ in the forum State.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Sufficient minimum

contacts exist where a defendant “should reasonably anticipate being haled into court” in

the forum state. Id. (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

297 (1980)). A defendant may reasonably anticipate being haled into court when he

“purposefully avails [himself] of the privilege of conducting activities within the forum

State, thus invoking the benefits and protections of its laws.” Id. at 475 (quoting Hanson

v. Denckla, 357 U.S. 235, 253 (1958)).

       Here, Protégé argues that the Court has specific, rather than general, jurisdiction

over Z-Medica. Specific jurisdiction exists where “the defendant has purposefully directed

his activities at residents of the forum, and the litigation results from alleged injuries that

arise out of or relate to those activities.” Avocent Huntsville Corp. v. Aten Intern. Co., Ltd.,

552 F.3d 1324, 1330 (Fed. Cir. 2008) (internal citations and quotation marks omitted)

(citing Burger King, 471 U.S. at 472-73).

       To assess jurisdiction, the Federal Circuit applies a three-factor test. Inamed Corp.

v. Kuzmak, 249 F.3d 1356, 1360 (Fed. Cir. 2001). “The three factors are: (1) whether the

                                               9
defendant ‘purposefully directed’ its activities at residents of the forum; (2) whether the

claim ‘arises out of or relates to’ the defendant’s activities with the forum; and (3) whether

assertion of personal jurisdiction is ‘reasonable and fair.’” Id. (quoting Akro Corp. v.

Luker, 45 F.3d 1541, 1545 (Fed. Cir. 1995)). The first two factors assess minimum

contacts, while the final factor assesses reasonableness. Id. “[T]he burden of proof is on

the plaintiff to establish ‘minimum contacts.’ However . . . the burden of proof is on the

defendant to demonstrate the presence of other considerations that render the exercise of

jurisdiction unreasonable.” Id. (citing Akro, 45 F.3d at 1546).

       The Court will first assess whether specific personal jurisdiction exists over Z-

Medica with respect to the patent, or declaratory judgment, claims, and will then turn to

the remaining claims.

       i.     The Patent Claims

       “In the context of declaratory judgment actions involving assertions of patent

noninfringement or invalidity . . . [m]inimum contacts may be established by ‘the threat of

an infringement suit, as communicated in a cease-and-desist letter.’” Xilinx, Inc. v. Papst

Licensing GmbH & Co. KG, 848 F.3d 1346, 1354 (Fed. Cir. 2017) (quoting Red Wing Shoe

Co., Inc. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1360 (Fed. Cir. 1998)). A

“defendant purposefully directs his activities at residents of the forum when the defendant

sends a cease and desist letter to a potential plaintiff in that particular forum. And a

subsequent declaratory judgment action by that potential plaintiff ‘arises out of or relates

to’ the defendant’s activity.” New World Int’l, Inc. v. Ford Global Technologies, LLC, 859


                                             10
F.3d 1032, 1037 (Fed. Cir. 2017). However, the Federal Circuit has also held that cease-

and-desist letters alone do not satisfy the third prong of the personal jurisdiction test—

whether exercise of jurisdiction comports with notions of fair play and substantial justice.

Red Wing, 148 F.3d at 1360. Underlying that holding is the notion that patentees should

be able to “inform others of [their] patent rights without subjecting [themselves] to

jurisdiction in a foreign forum.” Id. at 1360-61.

       Here, Z-Medica purposefully directed its activities at Protégé through the cease-

and-desist letter, and Protégé’s declaratory judgment claims undoubtedly “arise out of or

relate to” those activities. Thus, the only remaining question is whether exercising personal

jurisdiction over Z-Medica would be unreasonable or unfair.

       In Avocent Huntsville Corp. v. Aten Int’l Co. Ltd., the Federal Circuit held that, in

assessing personal jurisdiction over defendant patentees in declaratory judgment actions,

sales covered by the relevant patent do not support specific jurisdiction. 552 F.3d 1324,

1336 (Fed. Cir. 2008). The court explained that, “‘to comport with fair play and substantial

justice,’” the defendant must have engaged in some “other activities” directed at the forum

state–in addition to sending a cease-and-desist letter–that “relate in some material way to

the enforcement or defense of the patent.” Id. at 1333, 1336 (quoting Silent Drive., 326

F.3d at 1202 (Fed. Cir. 2003)). Such activities might include “initiating judicial or extra-

judicial patent enforcement within the forum, or entering into an exclusive license

agreement or other undertaking which imposes enforcement obligations with a party

residing or regularly doing business in the forum.” Id. at 1334.



                                             11
       The Federal Circuit has since clarified its holding in Avocent. In Jack Henry &

Associates, Inc. v. Plano Encryption Technologies, LLC, the defendant threatened litigation

against banks in the Northern District of Texas via cease-and-desist letters. 910 F.3d 1199,

1202-1203 (Fed. Cir. 2018).       In evaluating specific personal jurisdiction, the court

explained that Avocent and Red Wing Shoe “did not create . . . a rule” that “patent

enforcement letters can never provide the basis for jurisdiction in a declaratory judgment

action,” and noted that to find otherwise “would contradict the [Supreme] Court’s directive

to ‘consider a variety of interests’ in assessing whether jurisdiction would be fair.” Id. at

1206 (quoting Bristol-Myers Squibb Co. v. Superior Court of Cal., 137 S.Ct. 1773, 1780

(2017)). The court also noted that, as the Supreme Court made clear in Bristol-Myers, “‘the

primary concern’ is ‘the burden on the defendant.’” Id. (quoting Bristol-Myers, 137 S. Ct.

at 1780). Citing the Northern District of Texas’s “substantial interest” in protecting its

residents from patent infringement claims, as well as the defendant’s failure to show–or

even argue–that litigating in the district would be unduly burdensome, the Jack Henry court

found that the defendant was subject to personal jurisdiction there. Id.

       Applying the principles articulated in Jack Henry and considering all the interests

involved in this case, the Court finds that subjecting Z-Medica to personal jurisdiction in

Minnesota would not offend due process. First, the Court finds it significant that Z-Medica

not only sent a cease-and-desist letter to Protégé, but also allegedly used Protégé’s trade

secrets in obtaining the patent that is the subject of the letter. Even without considering

other interests, these allegations mitigate concerns about fairness. The allegations also

bolster Minnesota’s interest in protecting its residents from potentially unwarranted claims

                                             12
of patent infringement. Finally, there is no indication that litigating in Minnesota would

be unduly burdensome for Z-Medica, and Z-Medica has not argued otherwise.

       Accordingly, the Court finds that, with respect to Counts VI and VII, Z-Medica has

failed to “make a ‘compelling case’ that the exercise of jurisdiction in [Minnesota] would

be unreasonable and unfair.” Jack Henry, 910 F.3d at 1205.

       ii.    The Non-Patent Claims

       Having found that specific personal jurisdiction exists over Z-Medica with respect

to Protégé’s declaratory judgment claims, the Court must decide whether personal

jurisdiction over the remaining claims is proper.

       Under 28 U.S.C. § 1367(a), “in any civil action of which the district courts have

original jurisdiction,” a district court has “supplemental jurisdiction over all other claims

that . . . form part of the same case or controversy.” “This statute confers supplemental

jurisdiction with respect to both subject matter and personal jurisdiction where the ‘same

case or controversy’ requirement is satisfied.” Silent Drive, 326 F.3d at 1206. “The

Supreme Court has held that such claims must arise out of a ‘common nucleus of operative

fact.’” Id. (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966)).

       Here, Protégé alleges that Z-Medica used Protégé’s Trade Secret Information in the

same patents that are the subject of the declaratory judgment, unjust enrichment, and

tortious interference claims. The same Trade Secret Information is involved in Protégé’s

breach of contract claim. As such, the Court finds that it has personal jurisdiction over Z-

Medica with respect to Counts 1-5.


                                             13
           Accordingly, the Court will deny Z-Medica’s motion to dismiss for lack of personal

jurisdiction.

II.        Failure to State a Claim

      A.      Standard of Review

           In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the Court considers all facts alleged in the complaint as true to determine if the complaint

states a “claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). To survive a motion to dismiss, a complaint must provide more than “‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’” Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Although the Court accepts the

complaint’s factual allegations as true, it is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 U.S. at 555 (internal quotation marks

omitted). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. “Where a complaint pleads facts that are

merely consistent with a defendant's liability, it stops short of the line between possibility

and plausibility,” and therefore must be dismissed. Id. (internal quotation marks omitted).

The Court construes the complaint in the light most favorable to the plaintiff, drawing all

inferences in their favor. Ashley Cty., Ark. v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009).




                                               14
         In reviewing a motion to dismiss, the Court may consider the allegations in the

complaint as well as “those materials that are necessarily embraced by the pleadings.”

Schriener v. Quicken Loans, Inc., 774 F.3d 442, 444 (8th Cir. 2014).

    B.      Count I–Breach of Contract (NDA)

         Protégé and Z-Medica dispute whether a contract was formed between them in the

first instance. Because the NDA was signed by Doug Schillinger, Z-Medica argues that it

was not a party to the contract and therefore could not have breached it. Thus, the Court

must decide whether Protégé has pleaded facts sufficient to show that Schillinger had actual

or apparent authority to act on behalf of Z-Medica when signing the contract. In making

this determination, the Court will turn to the law of agency.

         An agent’s actual authority may be express or implied. Hockemeyer v. Pooler, 268

Minn. 551, 565 (1964).1 “Express authority is that authority which the principal directly

grants to the agent. Implied authority includes only those powers which are essential to

carry out the duties expressly delegated.” Id.

         Protégé argues that, as a member of Z-Medica’s Board of Directors, Schillinger had

express authority to sign the NDA on Z-Medica’s behalf. To support this assertion, Protégé

alleges that Schillinger held himself out as having such authority and that, during the

February 9 conference call, Z-Medica did not deny being bound by the NDA. These


1
  The NDA is governed by the laws of Delaware. However, because the parties dispute a question
of contract formation, the Court will apply Minnesota law to determine the validity of the contract.
See John T. Jones Const. Co. v. Hoot General Const. Co., Inc., 613 F.3d 778, 782-83 (8th Cir.
2010) (“[T]he choice-of-law provision can have no effect until the court determines the validity of
the contract itself.”) The Court notes, however, that it would reach the same conclusions under
Delaware law.
                                                15
allegations are insufficient. Protégé relies on Schillinger’s status as a member of Z-

Medica’s Board of Directors, but cites no facts showing that Z-Medica granted its board

members authority to enter contracts on behalf of the organization. Indeed, that Schillinger

signed the NDA as an employee of DWHP suggests, if anything, that he did not have such

authority. Neither Z-Medica’s failure to deny being subject to the NDA nor Schillinger’s

own actions leading up to execution of the contract suggests otherwise. The relevant

inquiry is whether Z-Medica–not Schillinger–intended to grant Schillinger authority to

sign the contract on its behalf. See id. (“‘[N]o one can become the agent of another except

by the will of the principal. . . .’”) (quoting Burchard v. Hull, 71 Minn. 430, 435 (1898)).

Protégé has alleged no facts showing that Z-Medica granted Schillinger authority to sign

the NDA, or even that Z-Medica knew of its execution.

       Protégé’s argument regarding implied authority fares no better. To succeed on a

theory of implied authority, Protégé must allege facts showing that Schillinger’s authority

to execute the NDA was implied from “the duties expressly delegated” to him by Z-

Medica. See Hockemeyer, 268 Minn. at 565. Protégé alleges that Schillinger made Z-

Medica aware of the NDA prior to the February 9 conference call. But this has no bearing

on the authority granted to Schillinger, implied or otherwise, by Z-Medica at the time of

signing. Without more, Protégé’s assertion that Schillinger was authorized to sign the

NDA on Z-Medica’s behalf is merely “a legal conclusion couched as a factual allegation.”

Twombly, 550 U.S. at 555.

       Although Protégé has not shown that Schillinger had actual authority to execute the

NDA for Z-Medica, Z-Medica could nevertheless be bound by the NDA under the law of

                                            16
apparent authority. “The elements of apparent authority include: 1. A manifestation by the

principal that another is his agent; 2. The person who deals with the supposed agent must

know of these manifestations at the time of dealing; 3. The manifestation of apparent

authority must be by the principal’s actions, not the agent’s.” Lyman Lumber Co. v. Three

Rivers Co., 400 N.W.2d 811, 813 (Minn. Ct. App. 1987) (citing Restatement (2d) of

Agency § 8; Truck Crane Service Co. v. Barr-Nelson, Inc., 329 N.W.2d 824, 826 (Minn.

1983)). If he does not “intend to cause the third person to believe that the agent is

authorized to act for him,” a principal may nonetheless be bound if “he should realize that

his conduct is likely to create such [a] belief.” Restatement (2d) of Agency § 27; see also

McGee v. Breezy Point Estates, 283 Minn. 10, 22 (1969).

       Protégé alleges that Schillinger had apparent authority to bind Z-Medica because

Schillinger arranged the conference call with Z-Medica, Z-Medica was the proposed

acquirer of Protégé, Protégé believed that Schillinger had authority, and Z-Medica did not

deny being subject to the NDA during the conference call. Again, these allegations

demonstrate nothing about Z-Medica’s manifestations to Protégé at the time of dealing,

nor do they show that Z-Medica was even aware of the NDA when it was executed. At

most, they show that Protégé believed Schillinger was authorized to contract for Z-Medica.

But Z-Medica is not bound by Protégé’s beliefs—however sincere—about Schillinger’s

role or authority. As such, the Court finds that Protégé has failed to show that Schillinger

had apparent authority to contract on behalf of Z-Medica.

       Because Protégé has not pleaded facts sufficient to show that Z-Medica was bound

by the NDA, Count I will be dismissed without prejudice.

                                            17
   C.        Counts II and III–Violations of FDTSA and MUTSA

        Both the MUTSA and DTSA provide damages for the “misappropriation” of a

“trade secret.” See Minn. Stat. § 325C.03; 18 U.S.C. § 1836(b)(3). The Court must

therefore decide whether Protégé has pleaded facts sufficient to show both that it has “trade

secrets” as defined by the statutes and that Z-Medica “misappropriated” them.

        i.     Existence of Trade Secrets

        To establish the existence of trade secrets, a plaintiff must plead facts showing that:

“[(1)] the information had independent economic value due to its secrecy, [(2)] [the

information] was not readily ascertainable by others and [(3)] that [the plaintiff] took

efforts to maintain its secrecy.” Hot Stuff Foods, LLC v. Dornbach, 726 F. Supp. 2d 1038,

1044 (D. Minn. 2010). Because of the sensitive nature of the alleged trade secret

information underlying the claims, a plaintiff need not “identify [its] trade secrets with

specificity in the . . . Complaint.” Deluxe Financial Service, LLC v. Shaw, 2017 WL

3327570, at *4 n.3 (D. Minn. Aug. 3, 2017). Indeed, to do so would “paradoxically

jeopardize” the plaintiff’s ability to protect its trade secrets. Id. At the same time, as with

any claim, the plaintiff “cannot rely on conclusory statements that simply repeat the

elements its claim; the plaintiff must disclose sufficient information to infer more than a

mere possibility of misconduct.”         TE Connectivity Networks, Inc. v. All Systems

Broadband, Inc., 2013 WL 6827348, at *3 (D. Minn. Dec. 26, 2013).

        Protégé has adequately alleged the existence of trade secrets. Protégé alleges that it

developed various trade secrets while researching and creating its inventions. These


                                              18
include: “(1) Protégé’s technical information; (2) Protégé’s know-how information; (3)

Protégé’s strategy in obtaining its patent; and (4) Protégé’s marketing strategy.” (FAC ¶

30.) Protégé has also alleged that the information has value because of its secrecy,

explaining that if the information were public, it would undermine Protégé’s competitive

advantage in the industry. Finally, Protégé has described its efforts to maintain the

information’s secrecy, including by identifying documents with trade secret information,

creating contracts, and requiring its employees to enter employment agreements. (See FAC

¶ 59.)

         Z-Medica argues that Protégé’s allegations are as vague as the allegations in Hot

Stuff Foods v. Dornbach, where the court dismissed the plaintiff’s trade secret claim as

conclusory. 726 F. Supp. 2d 1038, 1044 (D. Minn. 2010). In that case, the plaintiff failed

to describe the secret nature of the information and what steps it took to protect the

information’s secrecy. Id. Instead, the plaintiff simply repeated the elements necessary to

establish the existence of a trade secret. Id. In contrast, here, Protégé has described the

economic value of its information’s secrecy and explained its efforts to safeguard it. As

such, Hot Stuff Foods is distinguishable and does not support dismissal of Protégé’s claims.

         Z-Medica also argues that, because Protégé publishes its patents on its website, it

cannot argue that the information in those patents is secret. The Court disagrees. As

Protégé points out, while pieces of information may be made public through its patents,

that information may nonetheless continue to be combined in unique ways that give Protégé

a competitive advantage. See 3M v. Pribyl, 259 F.3d 587, 595-96 (7th Cir. 2001) (“A trade

secret can exist in a combination of characteristics and components, each of which, by

                                             19
itself, is in the public domain . . . .”). Moreover, it is difficult to say whether any of the

allegedly misappropriated information is public when that information has yet to be

identified with specificity.

       Accordingly, the Court finds that Protégé has adequately pleaded the existence of

trade secrets.

       ii.       Misappropriation

       Misappropriation is defined as “acquisition,” “disclosure or use of a trade secret

without express or implied consent by a person who, at the time of disclosure or use, knew

that the utilization of the trade secret was acquired under circumstances giving rise to a

duty to maintain its secrecy or limit its use.” TE Connectivity, 2013 WL 6827348, at *2

(citing Minn. Stat. § 325C.01, subd. 3(ii)); see also 18 U.S.C. § 1839(5)(B). Protégé

contends that Z-Medica misappropriated its trade secret information by incorporating it

into its Continuation Application and, subsequently, the ‘106 Patent. Z-Medica argues that

Protégé’s allegations are based on a legal impossibility because a continuation application

cannot include new information and, therefore, Z-Medica’s Continuation Application

could not have incorporated Protégé’s trade secrets.

       A continuation application is one that “contains or is amended to contain a specific

reference to the earlier filed application.” 35 U.S.C. § 120. The benefit of a continuation

application is that the new patent has the same effect as if it were filed on the date of the

previous application. Id. This “benefit only applies to claims that recite subject matter

adequately described in an earlier application, and does not extend to claims with subject


                                             20
matter outside the description in the earlier application.” Studiengesellschaft Kohle,

M.B.H. v. Shell Oil Co., 112 F.3d 1561, 1564 (Fed. Cir. 1997). Because of this limitation,

Z-Medica asserts that its Continuation Application could not have included information—

trade secret or otherwise—that was not included in its earlier applications. In support, Z-

Medica points out that the “disclosure in the March 2007 application uses the same text as

the disclosure in the April 2018 application.” (Def.’s Mem. in Supp. at 23, Feb. 7, 2019,

Docket No. 60.)

        Z-Medica’s argument is overstated.        While the texts of the 2007 and 2018

applications are identical in some places, in others, they are not. It is plausible that these

differences reflect the incorporation of information learned from Protégé. It is also

plausible that Protégé’s trade secrets were incorporated into the Continuation Application

through changes small enough to keep the subject matter within the realm of that described

in the earlier patent. To state otherwise prior to discovery would be premature. Thus,

Protégé has satisfied its pleading requirement.

        Accordingly, the Court will deny Z-Medica’s motion to dismiss Counts II and III.

   D.      Counts IV and V–Unjust Enrichment and Tortious Interference with

           Prospective Economic Advantage

        The Court must next determine whether, as Z-Medica argues, Protégé’s remaining

common law claims are displaced by the MUTSA. The MUTSA “displace[s] conflicting

tort, restitutionary, and other law of [the] state providing civil remedies for

misappropriation of a trade secret.” Minn. Stat. § 325C.07(a). However, the MUTSA does


                                             21
not affect contractual remedies or civil remedies that are not based upon misappropriation

of a trade secret. Id. § 325C.07(b). Thus, a plaintiff may “maintain separate causes of

action ‘to the extent that the causes of action have “more” to their factual allegations than

the mere misuse or misappropriation of trade secrets.’” SL Montevideo Technology, Inc.,

v. Eaton Aerospace, LLC, 292 F. Supp. 2d 1173, 1179 (D. Minn. 2003) (quoting Micro

Display Sys., Inc. v. Axtel, Inc., 699 F. Supp. 202, 205 (D. Minn. 1988)).

       Protégé’s unjust enrichment claim is displaced by the MUTSA. Protégé alleges that

“Z-Medica’s use of Protégé’s Confidential, Proprietary, and Trade Secret Information was

and is a benefit to Z-Medica, whose use, without providing compensation, constitutes

unjust enrichment.” (FAC ¶ 83.) In making this claim, Protégé alleges nothing more than

that Z-Medica misused its Trade Secret Information. Protégé argues that its “Confidential”

information is distinct from its “Trade Secret Information,” adding “more” to the claim

than allegations of trade secret misappropriation. But nowhere does Protégé allege facts

showing how its Confidential Information is distinct from its Trade Secret Information. To

the contrary, Protégé treats its “Confidential, Proprietary, and Trade Secret Information”

as one unit throughout the Complaint. Accordingly, the Court will dismiss Count IV with

prejudice.

       While Protégé relies on the same allegations of misuse of trade secret information

in its tortious interference claim, Protégé also bases that claim in part on Z-Medica’s

assertions of patent infringement. To that extent, the claim may not be displaced by the

MUTSA. The Court need not make a determination on this issue, however, because the

tortious interference claim will be dismissed on other grounds.

                                             22
       In making its tortious interference claim, Protégé relies on Z-Medica’s assertion of

patent infringement through the cease-and-desist letter. But under federal patent law, a

patent holder may not be held liable for its “good faith communications asserting

infringement.” Inline Packaging, LLC v. Graphic Packaging International, LLC, 351 F.

Supp. 3d 1187, 1215 (D. Minn. 2018) (quoting Matthews Int’l Corp. v. Biosafe Eng’g,

LLC, 695 F.3d 1322, 1332-33 (Fed. Cir. 2012)). To show bad faith, “a plaintiff claiming

that a patent holder has engaged in wrongful conduct by asserting claims of patent

infringement must establish that the claims of infringement were objectively baseless.” Id.

(quoting Matthews, 695 F.3d at 1332). Objective baselessness exists when the claims are

such that “no reasonable litigant could reasonably expect success on the merits.” Dominant

Semiconductors Sdn. Bhd. v. OSRAM GmbH, 524 F.3d 1254, 1260 (Fed. Cir. 2008)

(quoting GP Indus., Inc. v. Eran Indus., Inc., 500 F.3d 1369, 1374 (Fed. Cir. 2007)).

Objective baselessness is not established based on the patent holder’s subjective intent. Id.

at 1261. Thus, here, Protégé must allege facts that, taken as true, show that Z-Medica’s

allegations of patent infringement were so objectively baseless that no litigant could

reasonably expect success on the merits.

       While Protégé certainly suggests that Z-Medica acted with subjective bad faith in

sending the cease-and-desist letter, Protége has not shown—or even argued—that the

assertion of infringement was objectively baseless. Indeed, it would be difficult for

Protégé to do so; whether or not Z-Medica’s assertions of infringement have merit, based

on the apparent similarities of Protégé’s and Z-Medica’s products, it is not true that “no

reasonable litigant could reasonably expect success on the merits.” Since Protégé’s

                                             23
remaining basis for the tortious interference claim—misappropriation of trade secrets—is

barred, the claim cannot move forward. Accordingly, the Court will dismiss Count V with

prejudice.

    E.        Counts VI and VII–Declaratory Judgment Claims

         Protégé seeks declaratory judgments of non-infringement and patent invalidity with

respect to six Z-Medica patents (the “Patents”), including the ‘106 Patent.2

         i.     Non-Infringement

         Protégé alleges that the claims of all the Patents require the presence of hydrated

aluminum silicates and argues that, because its own product does not use a hydrated

aluminum silicate, it cannot infringe on any of the Patents.3

         A patent infringement analysis requires two steps. See, e.g., Teleflex, Inc. v. Ficosa

North America Corp., 299 F.3d 1313, 1323 (Fed. Cir. 2002). First, the court determines

the scope of the claims as a matter of law. Id. Then, the finder of fact determines whether

“all of the limitations of at least one claim are present” in the allegedly infringing device.

Id. Z-Medica argues that Protégé has failed to show non-infringement because it has not

alleged facts showing that its product infringes upon none of the claims in the ‘106 Patent.

         The factual basis for Z-Medica’s argument lies in the difference between hydrated

and non-hydrated aluminum silicates. Certain of the claims in the ‘106 Patent explicitly


2
  The Patents include claims 1 and 11 of the ‘106 Patent and U.S. Patent Nos. 8,257,732; 8,383,148;
8,784,876; 9,078,782; and 9,821,084. (FAC ¶ 97.)
3
  Only details of the ‘106 Patent have been disclosed to or discussed before the Court. As such,
the Court will make its determination on this claim’s sufficiency based only on allegations
surrounding that patent.
                                                24
mention “clay,” “kaoline,” or kaolinite,” all of which are hydrated aluminum silicates.

Since Protégé alleges that its own product contains non-hydrated aluminum silicate, its

product cannot infringe on those claims. In contrast, other claims in the ‘106 Patent

mention the use of “aluminum silicates,” without specifying whether they are hydrated or

non-hydrated. According to Z-Medica, this leaves open the possibility that its products use

non-hydrated aluminum silicates—like Protégé’s product—and, therefore, that Protégé’s

product infringes on the ‘106 Patent.

        Z-Medica correctly notes that, at least with respect to certain claims, the language

of the ‘106 Patent leaves open room for interpretation as to the materials used. But Protégé

is not required to prove its case before discovery. It must only allege facts that, construed

in the light most favorable to it, state “a claim to relief that is plausible on its face.” Iqbal,

556 U.S. at 678. Put simply, Protégé alleges that the products described in Z-Medica’s

Patents use hydrated aluminum silicates and that its own do not. Viewing those allegations

in the light most favorable to Protégé and reviewing the ‘106 Patent (titled “Clay-Based

Hemostatic Agents”), the Court finds it plausible that Z-Medica’s products contain only

hydrated aluminum silicates and, therefore, that Protégé’s product does not infringe on

them.

        Accordingly, the Court will deny Z-Medica’s motion to dismiss Count VI.

        ii.    Patent Invalidity

        Protégé seeks a declaratory judgment that Z-Medica’s Patents are “anticipated,

obvious, and invalid” under 35 U.S.C. §§ 102, 103, and 112. (FAC ¶¶ 107-08.) Protégé


                                               25
argues that if, as Protégé alleges, the Continuation Application introduced new matter

through the incorporation of Protégé’s Trade Secret Information, the ‘106 Patent is invalid.

Z-Medica argues that the allegations are insufficient because Protégé does not: (1) state the

elements of invalidity that it believes apply under §§ 102, 103, and 112; nor (2) provide

any factual allegations to support its claims.

        Z-Medica likens Protégé’s allegations to those in Sprint Communications, Co., L.P.

v. Theglobe.com, Inc., where the court dismissed the defendant’s counterclaim of patent

invalidity under Fed. R. Civ. Pro. 8. 233 F.R.D. 615, 618 (D. Kan. 2006). In that case, the

claimant stated only that the patents in question were “invalid, void and/or unenforceable

under one or more of the sections of Title 35 of the United States Code.” Id. In addition

to failing to identify the sections of the Code that it relied upon, the claimant also failed to

allege any facts upon which its counterclaim was based. Id. The court therefore dismissed

the counterclaim, concluding that the pleadings were so vague that they failed to “‘provide

the opposing party with a fair notice of the claim and the grounds upon which it rest[ed].’”

Id. (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002)); see also Qarbon.com

Inc. v. eHelp Corp., 315 F. Supp. 2d 1046, 1050 (N.D. Ca. 2004) (dismissing counterclaim

for declaratory judgment of patent invalidity where the claimant “fail[ed] to provide any

factual basis for . . . the grounds for invalidating and voiding the . . . patent.”); Summers

Mfg. Co., Inc. v. Tri-Cty. AG, LLC, 300 F. Supp. 3d 1025, 1036-37 (S.D. Iowa 2017)

(holding that the defendant counterclaimant could not rely on the plaintiff’s complaint and

dismissing counterclaim for declaration of invalidity where it failed to assert any facts

showing how the patent was anticipated or obvious); Smith v. Cleasby Mfg. Co., Inc., 2013

                                              26
WL 12145972, at *7 (W.D. Mo. July 17, 2013) (dismissing counterclaims of invalidity for

asserting “no factual content demonstrating why Plaintiff is entitled to relief.”).

       Protégé’s claim is distinguishable from the line of cases relied upon by Z-Medica.

In this Court’s reading, the fatal flaw of the counterclaims in those cases was not that they,

at least in some cases, were not based in specific sections of Title 35. Instead, it was that

the claimants failed to root the claims in any factual allegations whatsoever. As such, the

claimants failed to meet the fact pleading standards required by Iqbal and Twombly.4

       Unlike the counterclaimants in each of the cases relied upon by Z-Medica, Protégé

has identified the sections of Title 35 it relies on and, with respect to the ‘106 Patent, has

alleged facts upon which its claim rests. Specifically, Protégé alleges that Z-Medica

incorporated Protégé’s Trade Secret Information into its Continuation Application. This

supports Protégé’s argument that the Continuation Application improperly included new

matter. See Studiengesellschaft Kohle, 112 F.3d at 1564. While Protégé incorporates the

supporting facts only by reference under Count VII, it need not reallege each of the relevant

allegations that appear earlier in the Complaint. Instead, the Court should evaluate the

claim in the context of the Complaint as a whole. See Braden v. Wal-Mart Stores, Inc.,


4
   Some district courts have declined to apply the Iqbal/Twombly pleading standard to
counterclaims alleging invalidity, instead applying the more lenient standard that applies to patent
infringement claims under Form 18 and allowing conclusory counterclaims of invalidity to
proceed. See, e.g., Adair v. Boat Dock Innovations, LLC, Civ. No. 12-cv-1930-SCJ, 2013 WL
1859200, at *2 (N.D. Ga. Feb. 27, 2013); InvestmentSignals, LLC v. Irrisoft, Inc., No. 10-cv-600-
SM, 2011 WL 3320525, at *2 (D.N.H. Aug. 1, 2011). Others have applied a more lenient standard
based in part on local court rules governing patent cases. See, e.g., Elan Pharma Intern. Ltd. v.
Lupin Ltd., Civ. No. 09-1008 (JAG), 2010 WL 1372316, at *5 (D.N.J. Mar. 31, 2010); Teirstein
v. AGA Medical Corp., No. 6:08cv16, 2009 WL 704138, at *5 (Mar. 16, 2009). Because this Court
finds that Protégé’s claim meets Iqbal/Twombly pleading standards with respect to the ‘106 Patent,
it will not determine whether a more lenient standard might otherwise apply.
                                                27
588 F.3d 585, 594 (8th Cir. 2009) (“[E]valuation of a complaint upon a motion to dismiss

is ‘a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.’”) (quoting Iqbal, 556 U.S. at 679). Reviewing the

allegations in context, the Court finds that Protégé has pleaded facts sufficient to support

its claim of invalidity under 35 U.S.C. §§ 102, 103, and 112 as it applies to the ‘106 Patent.5

       With respect to the remaining Patents, Protégé has alleged no facts to support its

claim of invalidity, nor has it provided a supporting argument in the briefings.

Accordingly, the Court will dismiss Count VII only as it applies to those Patents.


                                           ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant’s Motion to Dismiss [Docket No. 57] is

GRANTED in part and DENIED in part as follows:

       1. Counts I, IV, and VII as to U.S. Patent Nos. 8,257,732; 8,383,148; 8,784,876;

           9,078,782; and 9,821,084 are dismissed without prejudice;

       2. Count V is dismissed with prejudice; and

       3. The Motion is denied with respect to Counts II, III, VI, and VII (‘106 Patent).


5
  Z-Medica also argues that the ‘106 Patent cannot be invalid because a patent is not invalid for
adding new matter unless the application as filed does not disclose the newly claimed matter, and
the Continuation Application as filed disclosed any alleged newly claimed subject matter. Z-
Medica relies on Commonwealth Scientific and Indus. Research Org. v. Buffalo Tech. (USA), Inc.,
542 F.3d 1363 (Fed. Cir. 2008). That case is inapposite. The issue in Commonwealth Scientific,
which did not involve a continuation application, was whether a patentholder had impermissibly
added new subject matter in an amendment to its original application in violation of 35 U.S.C. §
132. Id. at 1379. Protégé does not argue that Z-Medica improperly added new material in an
amendment to the Continuation Application; instead, it argues that the ‘106 Patent is invalid
because Z-Medica impermissibly includes new matter in a continuation application.
                                               28
DATED: July 24, 2019              __s/John R. Tunheim___
at Minneapolis, Minnesota.          JOHN R. TUNHEIM
                                         Chief Judge
                                  United States District Court




                             29
